DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s after final amendment dated 22 June 2021 is acknowledged. The amendment therein has not been entered, in favor of the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, replace the end of the claim “formula (I).” with 
	“formula (I); and 
a reactive phosphorus compound having an unsaturated functional group,
wherein the weight ratio of the phosphorus-containing compound (C) represented by formula (I) to the reactive phosphorus compound is from 4:1 to 1:2.25.”

Cancel claims 2 and 3.

In claim 4, replace “Claim 2” with “Claim 1”.

Authorization for this examiner’s amendment was given in an interview with Patrick Smith on 19 July 2021.
Allowable Subject Matter
Claims 1 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, specifically the combination of Liu (US 2016/0280913) and Nantaku (WO 2020/013263), does not provide guidance to obtain the recited combination of polyphenylene ether, reactive phosphorus compound, and the recited formula (I) compound in the recited proportions of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764